DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant’s amendments successfully overcome all drawing and specification objections
Applicant’s amendments to claim 7 successfully overcome the claim objection
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive. The applicant argues that the event markers taught by Gunderson fail to teach the episode characterizations of the instant application. However, the instant specification give only a vague and broad definition of an episode characterization, and the encoded event markers taught by Gunderson successfully characterize the signal and event episode, providing timing information of the signal and accompanying data regarding the sensed episode (Col 5 lines 5-24 and 25-33 and 40-53; Col 6 lines 28-40 Col 8 lines 22-31). Since the specification and more specifically the claim do not specifically define an episode characterization as anything more that information pertaining to the sensed episode, the event markers of Gunderson successfully teach the limitation of an episode characterization.
The applicant further argues that Gunderson fails to teach mapping different cardiac event markers to the test parameters, however, Gunderson teaches that the encoded event markers are used to determine the test parameters and settings (Fig 6; Col 6 lines 28-59; Col 8 lines 22-51; Col 11 lines 15-30). As the applicant points out the settings and parameters are adjusted or changed based on the sensed signal data, which includes the event markers. Since different parameters and settings are called from a memory based on the signal data, the system is mapping the signal data to the best algorithm for detection, therefor it is mapping the markers to the used algorithm. As the present application describes in [0062] the mapped association can be various characterizations are associated with respective 
The rejections of claim 1 is not overcome by the amendments and further support from Gunderson has been added to the rejection based on the amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunderson et al (U.S. Patent No. 8,521,269 B1).
Regarding claim 1, Gunderson teaches a system for managing medical events generated by a medical device (Col 3 lines 32-41 a system for preforming detection simulation of episodes recorded from an IMD), the system comprising: a user interface configured to receive, from a user, an adjudication including a characterization characterizing a present medical event (Col 5 lines 33-53 teaches a user interface of the system that a user may use to communicate with a programmer; Col 5 lines 54-63 teaches that the user interface may include a graphical user interface and a mouse, pointer, keyboard, touch screen, or any combination thereof for enabling a user to interact with programmer. The mouse, keyboard and touch screen would allow a user to communicate an adjudication for the 
Regarding claim 2, Gunderson substantially teaches the claim limitations of claim 1, wherein: the user interface is configured to present at least a portion of a first arrhythmia episode generated by the medical device (Col 7 lines 17-24 teaches the programmer of the system configured to display an original cardiac rhythm episode, classification and reclassification on a display) and to receive from the user an adjudication decision and a first episode characterization of the first arrhythmia episode (Col 7 lines 17-24 teaches a user being prompted to confirm a reclassification of an episode using the user interface. The user may confirm or reject the classification or input their own); and the episode 
Regarding claim 3, Gunderson substantially teaches the limitations of claim 2, wherein the adjudication decision includes a user designation of presence or absence of an arrhythmia type of a first arrhythmia episode (Col 6 line 66-Col 7 line 17 teaches a user can review the displayed episode data and either confirm the reclassification, decline the reclassification to maintain the original classification, or, in some embodiments, manually select or enter a new classification), and the user interface is configured to receive the episode characterization of the first arrhythmia episode if the adjudication decision indicates the first arrhythmia episode is a false-positive detection of the arrhythmia type (Col 6 line 66-Col 7 line 17 teaches This expert review of the cardiac episode data provides a set of accurately classified rhythm episodes and greater confidence in the expected performance of recommended 
Regarding Claim 7, Gunderson substantially teaches the limitations of claim 2, wherein the episode management circuit is configured to: to modify a detection algorithm based on the first episode characterization (Col 16 lines 40-52 teaches the detection algorithm is determining sensitivity and specificity of the detection algorithm when using templates for performing morphology comparisons. These templates help optimize the morphology comparison; Col 16 lines 5-16 teaches these templates (characterizations) are extracted from episodes that have been adjudicated as true positive. It further teaches that multiple templates may be extracted and stored); and process the second arrhythmia episode using at least the modified detection algorithm (Col 16 lines 30-39 teaches that these templates are then used for preforming morphology analysis as part of the detection algorithm for later received signal).
Regarding claim 8, Gunderson teaches the limitation of claim 7, wherein the modification of the detection algorithm includes modifying a detection threshold (Col 9 lines 51-67 teaches the detection parameters include a detection interval, which is the number of detection intervals required to detect an episode and a morphology matching score threshold; Col 15 line 60-Col 16 line 4 teaches that the parameters and setting of the detection algorithm may be adjusted).
Regarding claim 9, Gunderson substantially teaches the limitations of claim 2, comprising an external device including one or more of the user interface, the memory circuit, and the episode management circuit (Col 2 line 65-Col 3 line 17 teaches that EGM signal data is acquired by and IMD and transmitted to an external device. Figure 1 illustrates the system, including an IMD 10 and an external device 30; Figure 2 teaches that the external device 30 may include a user interface, a memory and a processor (episode management circuit)), wherein the external device is configured to receive the 
Regarding claim 10, Gunderson substantially teaches the limitations of claim 9, wherein the external device is configured to program the medical device with the identified detection algorithm corresponding to the episode characterization of a first arrhythmia episode (Col 2 line 65-Col 3 line 17 that the external device is used to retrieve cardiac rhythm episode data accumulated and stored by the IMD for use in identifying recommended settings for the detection parameters and for programming the recommended settings in the IMD).
Regarding claim 11, Gunderson substantially teaches the limitations of claim 9, the episode management circuit is configured to determine a prevalence indicator of the first episode characterization associated with the first arrhythmia episode using multiple arrhythmia episodes from a patient (Col 10 lines 27-49 teaches that a discrimination rule may be applied wherein a limit must be met before determining an event has occurred and preforming analysis of the event. This rule or limit can be set to be threshold or range that a characteristic much reach or fall within before detecting an event); and the external device is configured to program the medical device with the identified detection algorithm corresponding to the episode characterization if the determined prevalence indicator of the episode characterization satisfies a condition. (Col 10 lines 27-49 further teaches that until this threshold is met the next action or step won’t occur or “fire”. This step could include identifying an arrhythmia type and sending parameters to the IMD for detecting similar events).
Regarding claim 12, Gunderson substantially teaches the limitations of claim 11, wherein the prevalence indicator of the episode characterization includes a count of adjudicated arrhythmia episodes that are designated with the episode characterization (Col 9 lines 14-37 teaches a step in the detection system that requires a user input to confirm the classification of episodes before being stored and used to program the detection parameters. Col 10 lines 27-49 teaches that a discrimination rule 
Regarding claim 13, Gunderson substantially teaches the limitations of claim 9, wherein the external device is configured to program the medical device to deliver therapy to treat arrhythmia (Col 3 lines 42-55 teaches the processing functions of the system may be implemented in the processor of the IMD 10, programmer 30, or remote database 150 or any combination thereof in a distributed manner; Col 4 lines 19-29 teaches that a processor includes a therapy control unit that controls a therapy delivery module for delivering electrical stimulation therapy selected from one or more therapy programs. Since Gunderson teaches that the processor functions may be implemented by a processor in the external programmer, the external programmer would be configured to program the therapy module to provide the stimulation therapy).
Regarding claim 14, Gunderson substantially teaches method for operating a medical system to manage medical event episodes generated by a medical device (Col 3 lines 31-41 teaches a system for preforming detection simulation. The detection performed on the retrieved cardiac rhythm episode data using varied settings of the detection parameters to obtain simulated episode classifications made using the varied detection parameter settings), the method comprising: receiving, via a user interface of the medical system, a user input of an adjudication including an episode characterization characterizing a first episode of a medical event episode (Col 6 lines 28-40 teaches a processor associated with remote database that can perform the methods executing a detection simulation and identifying recommended detection parameter for a patient; Col 6 lines 41-65 teaches the classification of cardiac episodes is .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al (U.S. Patent No. 8,521,269 B1) in view of Gunderson et al (U.S. PG Pub 2013/0085403 A1) hereby referred to as Gunderson B.
Regarding claim 4, Gunderson substantially teaches the limitations of claim 3, however, fail to teach wherein episode characterization includes a user designation of a rationale for the adjudication decision.
Gunderson B teaches a system and method for reviewing ECG signals collected from an IMD and diagnosing and classifying detected cardiac events (Figure 7 and 8 illustrates a method of using the system to review and classify cardiac events with the help of a detection algorithm; paragraph 25 teaches that and IMD transmits information regarding detected cardiac episodes. The IMD transmits the information to an external computing device and generating a display of the data for a user). The cardiac information data displayed on the user interface including a reason for selection and a classification rationale (Paragraph 107 teaches that the cardiac event episode data being displayed includes a reason for selection or classification rationale (adjudication decision) to allow a user to see why the cardiac event was classified as the determined event; paragraph 134 teaches that the episode classification algorithm may report the reason for the resulting classification of the episode). Gunderson B further teaches that a user may interact with a user interface to review classification and provide input (paragraph 92 further teaches the user interface including an input mechanism to allow the user to communicate with the interface and provide input and select operational parameters. This would allow a user to input notes and analysis of the event data which would naturally include a reason for classification, diagnosis and treatment).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cardiac episode event detection system of Gunderson to incorporate generating and 
Regarding claim 15, Gunderson substantially teaches the limitations of claim 14, Gunderson further teaches the method wherein the first and second episodes are respectively first and second arrhythmia episodes (Col 5 lines 33-53 teaches a user may view EGM signal data of a detected cardiac rhythm episode; Col 6 lines 28-65; Col 8 lines 22-59; Fig 3), the adjudication includes an adjudication decision representing a user designation of presence or absence of an arrhythmia type, (Col 6 line 66-Col 7 line 16 teaches a user reviewing the displayed episode data and either confirm the reclassification, decline the reclassification to maintain the original classification, or, manually select or enter a new classification. The user adjudication either confirming the classification or rejecting classification of the event indicating an absence of the classified event), and wherein receiving the episode characterization of the first arrhythmia episode is in response to the adjudication decision indicating the first arrhythmia episode is a false-positive detection of the arrhythmia type (Col 6 line 66-Col 7 line 16 teaches the user rejecting a generated classification of a detected cardiac rhythm episode. By rejecting the classification the user’s adjudication is inherently indicating a false-positive of the arrhythmia type). However, Gunderson fails to teach the episode characterization including a rationale for the adjudication decision.
Gunderson B teaches a system and method for reviewing ECG signals collected from an IMD and diagnosing and classifying detected cardiac events (Figure 7 and 8 illustrates a method of using the system to review and classify cardiac events with the help of a detection algorithm; paragraph 25 teaches that and IMD transmits information regarding detected cardiac episodes. The IMD transmits the information to an external computing device and generating a display of the data for a user). The cardiac information data displayed on the user interface including a reason for selection and a classification rationale (Paragraph 107 teaches that the cardiac event episode data being displayed includes a reason 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cardiac episode event detection system of Gunderson to incorporate generating and displaying an adjudication decision rationale of the episode classification, of Gunderson B, to input a rationale for the classification and treatment, to help summarize for users, such as patients and other doctors, the event analysis and the features of the arrhythmia that lead to the determined lack of classified arrhythmia type).
The motivation for modifying Gunderson by Gunderson B is the same for claims 16-20 as stated above.
Regarding claim 16, the modified teaching of Gunderson substantially teaches the limitations of claim 15, Gunderson further teaches the method wherein the episode characterizations in the database each represent a distinct rationale for an adjudication decision of an absence of the arrhythmia type (Col 6 line 66-Col 7 line 16 teaches that the user reviewed episode data and confirmed or reclassified data of the cardiac episodes provides a set of accurately classified rhythm episodes and greater confidence in the expected performance of recommended detection parameter. Col 7 lines 45-55 teaches that this data is stored in a memory component for use by the processor for detection).
Regarding claim 17, the modified teaching of Gunderson substantially teaches the limitations of claim 15, Gunderson further teaches the method wherein identifying a detection algorithm from the database includes modifying a detection algorithm based on the first episode characterization (Fig 6; Col 6 lines 28-59; Col 8 lines 22-51; Col 11 lines 15-30; Col 16 lines 40-52 teaches the detection algorithm is determining sensitivity and specificity of the detection algorithm when using templates for performing morphology comparisons. These templates help optimize the morphology comparison; Col 16 lines 17-29 teaches these templates (characterizations) are extracted from episodes that have been adjudicated as true positive. It further teaches that multiple templates may be extracted and stored), the method comprising processing the second arrhythmia episode using at least the modified detection algorithm (Col 16 lines 30-29 teaches that these templates are then used for preforming morphology analysis as part of the detection algorithm for later received signal; Col 8 lines 22-59; Fig 3).
Regarding claim 18, the modified teaching of Gunderson substantially teaches the limitations of claim 17, Gunderson further teaches the method wherein the modification of the detection algorithm includes modifying a detection threshold (Col 9 lines 51-66 teaches the detection parameters include a detection interval, which is the number of detection intervals required to detect an episode and a morphology matching score threshold; Col 15 line 60-Col 16 line 4 teaches that the parameters and setting of the detection algorithm may be adjusted).
Regarding claim 19, the modified teaching of Gunderson substantially teaches the limitations of claim 15, Gunderson further teaches the method comprising: determining a prevalence of the first episode characterization associated with the first arrhythmia episode using multiple adjudicated arrhythmia episodes from a patient (Col 8 lines 22-41 teaches that episode data may include all stored episodes for a given patient. The data being used to execute the methods of "truthing" the cardiac rhythm episodes); and programming the medical device with the identified detection algorithm corresponding to the episode characterization if the determined prevalence of the episode 
Regarding claim 20, the modified teaching of Gunderson substantially teaches the limitations of claim 19, Gunderson further teaches the method wherein the prevalence of the episode characterization includes a count of adjudicated arrhythmia episodes that are designated with the episode characterization (Col 9 lines 14-16 teaches a step in the detection system that requires a user input to confirm the classification of episodes before being stored and used to program the detection parameters. Col 10 lines 28-49 teaches that a discrimination rule may be applied wherein a limit must be met before determining an event has occurred and preforming analysis of the event), and the programming of the medical device with the identified detection algorithm is in response to the count exceeding a threshold (Col 10 lines 28-49 further teaches that until this threshold is met the next action or step won’t occur or “fire”. This step could include a threshold of properly classified episodes, as confirmed by a user before sending the programed parameter settings to the IMD)
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al (U.S. Patent No. 8,521,269 B1) in view of Krueger et al (U.S. PG Pub 2016/0045125 A1).
Regarding claim 5, Gunderson substantially teaches the limitations of claim 3, wherein the one or more episode characterizations stored in the memory circuit include different types of arrhythmia, such as atrial fibrillation. (Col 1 lines 16-41 teaches the system is configured to be capable of differentiating treatable (VT and VF and non-treatable (atrial fibrillation and atrial flutter) rhythms; Col 9 lines 51-67 teaches discriminating between multiple tachyarrhythmia specifically including atrial fibrillation and atrial flutter), however, Gunderson fails to teach wherein the one or more episode characterizations stored in the memory circuit include a premature ventricular contraction 
Krueger teaches a method for detecting atrial fibrillation through ventricular information from signals generated from an IMD (paragraph 6). Krueger further teaches a method for detecting atrial fibrillation from a cardiac signal with a detected PVC (Figure 7 element 701; paragraph 54), where in detection circuit then analyzes the signal to detect AF based on detecting a pair of consecutive decrease in ventricular heartrate (paragraphs 36-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arrhythmia detection system of Gunderson (Gunderson Col 3 lines 32-41) and the detection algorithm used to classify medical event episodes (Gunderson Col 7 lines 25-38 teaches the detector simulator having detection parameters selected for optimization) to include the atrial fibrillation detection method (Krueger paragraph 36-37) in the detection algorithm in order to optimize detection of identified arrhythmia episodes and accurately identify the “non-treatable” cardiac event of atrial fibrillation to avoid a patient receiving unnecessary shocks (Gunderson Col 1 lines 16-41). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al (U.S. Patent No. 8,521,269 B1) in view of Sarkar et al (U.S. PG Pub 2006/0247548 A1).
Regarding claim 6, Gunderson substantially Gunderson substantially teaches the limitations of claim 3, wherein the one or more episode characterizations stored in the memory circuit include different types of arrhythmia, such as atrial fibrillation. (Col 1 lines 16-41 teaches the system capable of differentiating treatable (VT and VF and non-treatable (atrial fibrillation and atrial flutter) rhythms; Col 9 lines 51-67 teaches discriminating between multiple tachyarrhythmia specifically including atrial fibrillation and atrial flutter). Gunderson, however, fails to teach wherein the one or more episode characterizations stored in the memory circuit include a premature atrial contraction characterization, 
Further, Sarkar teaches a multi-layered method utilizing ventricular cycle information an algorithm for determining the onset and offset of an atrial tachyarrhythmia as well ventricular cycle information (paragraph 103) and signature cluster metrics (abstract and paragraph 32) to correctly identify atrial fibrillation from other ventricular cycle length irregularities such as PAC (paragraph 30 and 57), in order to more accurately discriminate are to ensure that proper treatment is provide (paragraph 155).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arrhythmia detection system of Gunderson (Gunderson Col 3 lines 32-41) and the detection algorithm used to classify medical event episodes (Gunderson Col 7 lines 25-39 teaches the detector simulator having detection parameters selected for optimization) to include the atrial fibrillation detection using ventricular cluster signatures (Sarkar paragraph 57) as taught by Sarkar to effectively identify the onset and offset of cardiac events (Sarkar paragraph 103) and accurately discriminate between ventricular tachycardias and supraventricular tachycardias (Sarkar paragraph 155), which would help prevent patients from receiving unnecessary shocks (Gunderson Col 1 lines 16-41).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792